2015 IL App (2d) 130598
                                  No. 2-13-0598
                          Opinion filed February 27, 2015
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kane County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 98-CF-517
                                       )
DAVID BRUUN,                           ) Honorable
                                       ) James C. Hallock,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

        JUSTICE McLAREN delivered the judgment of the court, with opinion.
        Justices Jorgensen and Birkett concurred in the judgment and opinion.

                                            OPINION

¶1      Defendant, David Bruun, appeals from an order of the circuit court of Kane County

denying his pro se motion to vacate an order entered on June 14, 2006, that required him to make

monthly restitution payments pursuant to section 5-5-6 of the Unified Code of Corrections

(Code) (730 ILCS 5/5-5-6 (West 2006)).      Section 5-5-6(f) provides that, when restitution is paid

in installments, the trial court shall fix a period of time no longer than five years for payment of

restitution.   730 ILCS 5/5-5-6(f) (West 2006).     Defendant maintains that, upon the expiration

of the five-year period, the restitution order became void.   We affirm.

¶2      Following a bench trial, defendant was found guilty of five counts each of theft (720

ILCS 5/16-1 (West 1996)) and financial exploitation of an elderly or disabled person (financial
2015 IL App (2d) 130598


exploitation) (720 ILCS 5/16-1.3 (West 1996)).      The trial court entered judgment of conviction

on a single count each of theft and financial exploitation.   Defendant had been a cotrustee of a

trust established for the benefit of David Rasmussen from the proceeds of the settlement of a

medical malpractice claim.     Rasmussen had suffered two strokes following hip-replacement

surgery and was paralyzed on his right side.       The convictions stemmed from evidence that

defendant: (1) had made unauthorized loans of funds from the trust to a fledgling business that

employed defendant as its chief executive officer; and (2) had withdrawn funds from the trust

and used the funds for gambling and other personal purposes.             The trial court sentenced

defendant to two concurrent eight-year prison terms and ordered him to pay $430,812 in

restitution.

¶3      Defendant appealed. A divided panel of this court concluded that the evidence was

sufficient to sustain the theft conviction and that the trial court did not abuse its discretion by

sentencing defendant to prison, rather than to probation.        People v. Bruun, No. 2-02-0118

(2003) (unpublished order under Supreme Court Rule 23) (Bruun I).           However, the majority

agreed with defendant, and the State conceded, that “one-act, one-crime” principles required that

one of defendant’s convictions be vacated.     The State elected to retain the theft conviction, and

we vacated the financial-exploitation conviction.          Furthermore, the parties agreed that

defendant was entitled to a new restitution hearing to determine the correct amount of restitution

and to set a schedule for payments.    We vacated the restitution order and remanded for further

proceedings.

¶4      On remand, on June 14, 2006, Judge Philip L. DiMarzio entered an order setting

restitution at $444,875 and finding that defendant was entitled to credits totaling $190,468.62.

The June 14, 2006, restitution order further provided, in pertinent part, as follows:



                                                -2-
2015 IL App (2d) 130598


               “[Defendant] is to make monthly payments of $450.00 starting 7/15/06 based on

       15% of his net current salary.    This is for the statutory period of 5 years until 6/14/11.

       The amount is set for review on 6/14/07 ***.        Either party may notice the case up if

       [defendant’s] circumstances change.     ***

               At the end of the 5 year period a new restitution order shall be entered providing

       for the remainder of the restitution to be paid ***.”

Judge DiMarzio subsequently reduced the amount of defendant’s monthly installment payments,

but he did not extend the period during which payments were due.

¶5     In July 2010, the State initiated civil contempt proceedings against defendant, claiming

that in October 2008 defendant ceased making restitution payments.       Defendant unsuccessfully

moved to dismiss the contempt proceedings and filed a notice of appeal from the order denying

that motion.   The State moved to dismiss the appeal for lack of jurisdiction.     We granted the

motion.   People v. Bruun, No. 2-10-1153 (2011) (minute order).

¶6     On December 20, 2013, Judge James C. Hallock found defendant in contempt and

continued the matter until February 20, 2012, in order to afford defendant an opportunity to

purge himself of contempt by making a payment in the amount of $14,700. Defendant tendered

that payment, but also filed a “Motion to Vacate Purge/Restitution Order.” Judge Hallock

denied the motion on May 31, 2013, entering a written order that provided, in pertinent part,

“Judge DiMarzio’s order as to restitution remains in effect.     Court finds restitution is vested

right in behalf of victim.” Defendant filed a timely notice of appeal.

¶7     Defendant asserts that “[b]ecause the June 2006 order directing that [defendant] make

monthly restitution payments became unenforceable, and thus void, as of June 14, 2011, [the

May 31, 2013,] order directing that the [June 2006] order remain in full force and effect was



                                               -3-
2015 IL App (2d) 130598


likewise void and must be vacated.” (Emphasis added.) The argument is meritless.           It is true

that under the June 2006 restitution order defendant was not obligated to make additional

monthly payments beyond those that were due during the five-year period.            But it does not

follow that the order became unenforceable as to unpaid amounts that became due during the

five-year period. More importantly, an otherwise valid judgment or order does not “become”

void merely because the party against whom it was entered has fulfilled his or her obligations

under the judgment or has otherwise been released from those obligations due to the passage of

time.

¶8      Indeed, defendant’s conclusions seem to be at odds with his own understanding of

voidness principles.     Defendant states that “[a] court’s order is void in three circumstances: 1)

when the court lacks personal jurisdiction over a party; 2) when the court lacks subject matter

jurisdiction; and 3) when the court, due to a lack of statutory authority, lacks the power to render

the particular judgment in question.” This statement is largely correct. 1       However, none of

these circumstances exists with respect to the June 2006 restitution order.     There is no question

that the trial court possessed jurisdiction over the person of defendant and the subject matter and

complied with the statutory requirement that installment payments be made over a period not to

exceed five years.



        1
            We note that this court has described the third circumstance—the lack of power to render

a particular judgment—without reference to a court’s “statutory authority.” See People v.

Rodriguez, 355 Ill. App. 3d 290, 296 (2005).           For present purposes, however, defendant’s

formulation is accurate: a trial court in a criminal proceeding lacks the power to impose a sentence

that is unauthorized by statute. People v. Arna, 168 Ill. 2d 107, 113 (1995).



                                                 -4-
2015 IL App (2d) 130598


¶9     Referring to the May 31, 2013, order that denied his motion to vacate, defendant argues

that the trial court “lacked the statutory authority to extend [defendant’s] obligation to make

monthly restitution payments past June of 2011, and therefore the order providing that he do so

was void.” Defendant misconstrues the May 31, 2013, order.            In that order, the trial court

expressly found that restitution was “[a] vested right in behalf of [the] victim” and that the

restitution order “remain[ed] in effect” We read the order to mean that defendant remained

obligated to make full restitution, not that he was required to make further monthly installment

payments.     Indeed, because the restitution order remains in effect, then so does the provision of

that order requiring monthly payments only until June 2011. 2

¶ 10   To the extent that the May 31, 2013, order might be unclear, it is proper to consult the

report of proceedings to determine the trial court’s intent.    People v. Cooper, 132 Ill. 2d 347,

353 (1989).     Doing so bolsters our conclusion that the trial court did not intend to extend the

installment-payment schedule beyond the period provided for by statute and by Judge

DiMarzio’s restitution order.   In announcing his ruling, Judge Hallock stated as follows:

                “At this time the Court will deny the defendant’s motion to vacate the restitution

       order, and at this time the Court will make a finding that once the restitution order is

       2
           Defendant correctly notes that the June 2006 restitution order contemplated that, at the

end of the five-year period, an additional restitution order would be entered.     Section 5-5-6(i)

provides that if a defendant fails to make restitution and the failure is not willful, the court may

impose an additional period of no longer than two years for payment.          730 ILCS 5/5-5-6(i)

(West 2006).     The trial court never entered such an order, however, so we have no occasion to

resolve the purely academic question of whether the court would have exceeded its statutory

authority had it done so.



                                                -5-
2015 IL App (2d) 130598


       entered it is—well, it’s comparable to a finding for an order for child support.       As each

       child support installment becomes due, it becomes a vested right to the payee; and I think

       when the restitution order is entered, it becomes a vested right to the victim.

               And so the Court will not vacate the purge [sic].        Now, that doesn’t mean that

       it’s actually collectable.   The burden will be on, in this case, the State to try to collect it

       in the future; but at this point, the Court will not vacate the restitution.   And maybe the

       State can collect it, maybe the State can show some reason it should be collected, maybe

       they’re not able to show that.     But that will be at a different proceeding in a different

       level of collection action.”

At that point, the following exchange occurred:

               “MS. GLEASON [Assistant State’s Attorney]: So, Judge, at this point you are not

       indicating that he has to make any kind of monthly payments.

               THE COURT: At this point I’m not.         Now, the State can now review the file to

       see what it thinks would be the appropriate collection vehicle, and maybe the State can be

       successful, maybe the State can’t be successful.

               [Defendant has] raised some issues that go to ability to pay, and that becomes a

       component of the State’s attempt to actually collect this.

               But I—at this time, the Court will not vacate the restitution.         And then, Ms.

       Gleason, you and your office can decide what you want to do next; and then once you do,

       [defendant] will have an opportunity to respond.       And maybe you are able to show that

       you should collect, maybe you are not able. ***

               But I think that’s the next step. I think this motion related to whether we should

       wipe out the entire restitution, and I don’t think we should.



                                                 -6-
2015 IL App (2d) 130598


                 MS. GLEASON: Your Honor, just if I may, part of the argument last time was

         regarding Judge DiMarzio’s order [reducing the monthly restitution payments].           So I

         guess what I’m asking is you are not saying that he has to pay any monthly fee [sic] at

         this time, you are just not vacating the restitution.

                 THE COURT: Well, Judge DiMarzio’s order is still his order.        It is still the law

         of the file.

                 MS. GLEASON: Okay.

                 THE COURT: And if the State is able to do something with that, maybe you can.

                 ***

                 THE COURT: Maybe you are not able to.           Maybe the defendant is able to show

         that you are not able to.        But that’s different than what the motion addressed.”

         (Emphases added.)

¶ 11     Judge Hallock’s remarks indicate that he did not intend to modify Judge DiMarzio’s

order.    Consonant with his finding that restitution was a vested right, Judge Hallock recognized

that the balance might still be collectable.       Defendant acknowledges that a restitution order

gives rise to a judgment lien that is enforceable in the same manner as a lien arising from a civil

judgment.     See 730 ILCS 5/5-5-6(m) (West 2006); People v. Mitchell, 241 Ill. App. 3d 1094,

1098 (1993).      Thus, even though the obligation to make installment payments expired, the trial

court correctly ruled that the restitution order remained in effect.

¶ 12     For the foregoing reasons, the judgment of the circuit court of Kane County is affirmed.

¶ 13     Affirmed.




                                                  -7-